STONE, C. J.
In Ex parte Vaughan, 44 Ala. 417, this court said : “ On an application for bail by a prisoner, who is shown to be uuder indictment for murder, he is presumed to be guilty of the charge in the highest degree, and that presumption must be overcome by proof.” In the recent work, Church on Habeas Corpus, § 404, it is said : “The applicant must show that, though held to answer a charge of a capital offense, the proof is not evident. In this, the prisoner must take the initiative. . . . The question [whether he is guilty of murder in the first degree, and therefore not bailable] should be determined without reference to whether the evidence was introduced by the applicant, or by the State, and without reference to the prima faeie case, which would, in the absence of proof, be made by the production of a capias and a valid indictment.” — See, also, Ex parte Glaron, 75 Ala.
There is no error in the rulings of the Circuit Court, and neither mandamus nor appellate habeas corpus will be awarded.